Title: To George Washington from Robert McCrea, 13 March 1784
From: McCrea, Robert
To: Washington, George



Sir
Alex[an]d[ri]a [Va.] 13th March 1784

I never open’d yours of the 10th Inst, till this Moment, & all
I can say relative to the contents, is That I observe those Letters for your Excellency from the genl Post office comes free, & therefore I shall send yours free from this office untill there is orders, or reason, to the Contrary.
there was however one or two from other offices Marked, but have taken no Notice thereof. Your Dollar is returned by Your Excellencys Most obedt

Robert McCrea



One oClock
P.S. the post is Just Arrived from the South, but cannot proceed North for the river.

